I think the court committed reversible error in refusing a timely written request to charge the following: "The precise thing which every person is bound to do before stepping upon a railroad-track is that which every prudent person would do under like circumstances. If prudent persons would look and listen, so must every one else, or take the consequences so far as the consequences might have been avoided by that means." The identical request to charge was denied on the trial of Metropolitan Street R. Co. v. Johnson,90 Ga. 500 (5) supra; and the Supreme Court in that case held that the refusal of the request was reversible error, "the case being a close one under the evidence." The instant case is likewise "a close one under the evidence," and the ruling in theJohnson case, supra, is binding on this court.